
	
		I
		112th CONGRESS
		2d Session
		H. R. 4056
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Bilbray (for
			 himself, Mrs. Davis of California,
			 Mr. Lewis of California,
			 Mr. Royce,
			 Mr. Calvert,
			 Mrs. Bono Mack, and
			 Mr. Hunter) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  prevent a State or political subdivision thereof from conducting or requiring
		  duplicative inspections of establishments in which a drug or device is
		  manufactured, processed, packed, or held by a manufacturer or wholesale
		  distributor of the drug or device.
	
	
		1.Short titleThis Act may be cited as the
			 Science and Technology Regulatory Relief Act of
			 2012.
		2.Limitation of
			 State authority To inspectSection 704 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 374) is amended by adding at the end the
			 following:
			
				(h)Limitation of
				State authority To inspect
					(1)In
				generalExcept as provided in
				paragraph (2), no State or political subdivision of a State may conduct or
				require an inspection of a factory, warehouse, or establishment in which a drug
				or device is manufactured, processed, packed, or held by a manufacturer or
				wholesale distributor of the drug or device, for introduction into interstate
				commerce or after such introduction, for purposes of verifying compliance
				with—
						(A)the requirements
				of—
							(i)section 351 of the
				Public Health Service Act; or
							(ii)this Act;
				or
							(B)any similar
				requirements established pursuant to State law.
						(2)ExceptionsParagraph
				(1) does not apply to an inspection of such a factory, warehouse, or
				establishment by a State or a political subdivision of a State in any of the
				following circumstances:
						(A)The State or
				political subdivision (or a department or agency thereof) makes a
				determination, based on receipt of a complaint or otherwise, that a drug or
				device presents a threat of serious adverse health consequences or death, and
				the inspection relates to such risk.
						(B)The Secretary
				orders a recall of a drug, biological product, or device manufactured,
				processed, packed, or held at the factory, warehouse, or establishment, and the
				inspection relates to such recall.
						(C)The Secretary
				requests or authorizes the State to conduct or require the
				inspection.
						.
		
